                                                                                        CLERKS OFFICEU.:,DIST,X URI
                                                                                              ATROANOC ,VA
                                                                                                     FIL#D

                        IN TH E UN ITED STATES DISTRICT CO URT
                                                                                               FEB 2:' 2218
                       FOR TIIE W ESTER N D ISTRICT O F W R G IN IA                      BYJULI    DUD      .   RK
                                                                                            :                   z''xx
                                   R OA NO K E D IW SIO N                                      o       éL K         w
RO BER T PH V O AH H O W A RD ,A .K .A .,
ABDUL-HAM ZA W ALIM UHAM M AD,                          CASE NO.7:18CV00068
                Plaintiff,
V.                                                      M EM O RAN DUM O PINION

D.STIDHAV c & ,                                        By: H on.G len E.Conrad
                                                       Senior U nited States DistrictJudge
                D efendants.

        Robert Pharoah How ard, also know n as A bdul-H amza W ali M uham m ad, a V irg'inia

inmateproceeding proK,flledthiscivilrightsactionpursuantto42 U.S.C.j1983 Howard's
com plaint alleges that various prison officials failed to protect him from being attacked by

another inm ate or used excessive force against him . A fter review of the record,the court

concludesthatthe defendants'dispositive m otionsm ustbe granted in partand denied in part.

                                          1.BACKGROUND.

                                A . PlaintiffsEvidence and Claim s.

        In 2017,Howardwasconûned atRed Onion State Prison ((tRed Onion'),housed in a
single cell.1 O n A pri110,2017,he and inm ate Tannertold Counselor Stallard and UnitM anager

Swiney thatthey were notcompatiblec811partners,andthatTannerwasa known murdererwho

w as scared to be in a cell w ith a black prisoner who w as vulnerable to sexual assault, like

HoWard.SeeM ot.Am.2,ECF N o.10;D ecl.Ex.2-3,5-6,ECF N o.19-1. N evertheless,Stallard
                          .




<'signed off'on H ow ard and Tanner occupying a double celltogether--cellD-3 in the general

population area. Howard presentscopies ofoffenderrequestformshe filed on April10,2017,
addressed to A ssistant W arden A rtrip, Sw iney, and Stallard. These form s com plained that

         1 This summ ary ofHoward'sevidence istaken from hisverified com plaint, motion to am end,verifed
declarationandresponseto themotion todismiss,andthedocumentsattached to hispleadingsand incorporated by
reference,ECF Nos.1,10,and 19.           5
Howard and Tanner had been told that if they did notagree to be cellpartners,they w ould be

returned to long-term segregation;that they had asked not to be placed in a celltogether;that

they had had verbaldisputes;and thatH ow ard feared Tannerw ould try to harm him . How ard

also presents an offender requestfonu w arning these three officers thathe needed to be m oved

outèfthecellw ith TannerorTannerm ightkillhim in his sleep.

       On June 4,2017,How ard w as dow nloading som e m usic onto his m usic device,when

Tannerjumpedonhisbackfrom '
                          behind,wrappedhisarmsandlegsaroundHoward,andstabbed
him three tim es in the neck. O ffk er D .Stidham in the controlb00th lred a shot from the $$.40

caliberlauncherassaultrifle,''striking H ow ard in the ççrightinnerthigh/calfm uscle area,causing

a 4th slbbing attemptby''Tanner. Com pl.4,ECF N o.1. A floor ofticer had already sprayed

H ow ard twice in the face w ith GGpepper spray.'' Id.;Decl.4,ECF N o. 19. On Tanner's fifth

stabbing attempt,his knife broke. H ow ard took him to the tloor and m anaged to hold him off

untilofticerscontained the situation.

       Afterthisincident,Howardreceivedmedicaltreatmentforhisinjuriesandwasplacedin
a disciplinary segregation cell. H e was charged w ith a disciplinary infraction for lghting. The

next day, after officers viewed the surveillance video footage of Tanner's attack, Sw inçy

dism issed the fighting charge againstH ow ard,w ho returned to his housing unit.and his prison

job. Tannerreceived a disciplinary charge of attempted murder. Tannertold Howard that
Swihey had ordered him toGskillthatdN iggerM uhammad he ain'tnothing buta child molesting

baby raper.''' Com pl.5,ECF N o.1.

       Howardhad$(à4inchdeepholein(hislneckwhichwasbleedingalsothedeep laceration
to (hislrightinnerthigh/calfarea.'' Id. Theinjury on Howard's1eg becameinfected. Hewas



                                               2
           I
           l
           1
       '
   t
       ;j
        '
   .

   :I
    11
       l'
        ;
           (
m okl
    ed to the medicalunitand treated w ith antibiotics. The w ouild healed,but H ow ard has a
 j'
  .'
   !J
    '
Cspep anentkeloidforlife
                              j.
                               jsm tjw jywjdeut.u.aty.
 ! I
               HowardfiledagrievancecomplainingthatStidham hadviolatedpoiicybyshootinghim
in the 1eg w hen he was not the aggressor in the altercation. A rtrip found the grievance to be

unföunded,and in the second levelappeal,RegionalAdm inistratorElam upheld thatfinding.

               Liberally construing Howard's j1983 complaintasamended,ECF Nos.1and 10,he
claimsthat:(1)Swiney andStallardassigned him tobeTanner'scellmateafterbeing informed
thatTannerposed a dangefto Howard,and Artrip and Elam failed to fix thisproblem;(2)
Stidham used excessive force against How ard, and Sw iney, Fannin, Artrip, and Elam

çEconspirled)to interfere with''Howard's civilrightsthrough theiruse of force policies and
inadequate training and supervision;and (3)Fannin failed to conductaproperinvestigation.
Com pl.8-10,ECF N o.1;M ot.A m .1,ECF N o.l0.

B. D efendants'Evidence.

           In April 2017,H ow ard and Tanner were ready to advance from long-term segregated

confinem enttouphase 11ofthe segregation step dow n program atRed Onion. See M em .Supp.

Mot.Summ.J.Ex.3,SwineyAff !4,ECF No.24-3.lnPhase1I,each offenderisassignedto
live in a double cellw ith anotheroffender. Id.

               (T)o facilitatetheprocess,on acasebycasebasis,(Swiney)andotheravailable
           staff,such asthe assigned counselor ...bring each eligible offender into the pod
           arèa to discuss the transition to a double cell. At this tim e,the offender m ay
           suggestacellmate.(Swiney)considerls)theoffender'sideasandsuggestionsand
           checkls)the compatibility ofpotentialcellmatesincluding factorssuch astheir
           age,height,weight,crim inaloffensesand gang affiliations.

1d. Before H ow ard and Tannerwere celled together,Sw iney and Stallard m etwith each ofthe

inm ates indikidually on April20,2017. Sw iney states,$$80th Tannerand Howard indicated that

they had no problem s w ith the other and that they could live together in the sam e cell. Both
offenderssigned(a1cellassignmentagreement....Atnotime,didHowardorTannerstatethat
theydidnotwanttobeassignedtothesamecell.''1d.at!5.Stallardstatesthatheconducteda
com patibility check on the tw o inm ates and found no contlicts. The cellassignm entagreem ent

thatHoward signedstated: ds-fhisisanacknowledgementthat1,Offender(Howardq,feel1can
live'with Offender(Tannerjand DO NOT fearformy lifebeing housed inthesame cellwith
him in GeneralPopulation.'' Id.at Encl.A . Tanner signed a sim ilar agreem ent. Both the

agreementswere also signed by Stallard and Swiney aswitnesses,who deny thatthey pressured
orcoerced the inm atesto share a cell.

       Both Swiney and Stallard had officeseasily accessibleto Howard and Tannerduring the
two hours they spend outside their general population cell each day for recreation and

program m ing. Both officersstate thatneitherH oward norTannercom plained to them aboutthe

cellm ate assignm ent or indicated that the two inm ates did not want to live together. Sw iney

deniesthathe told Tapnerto assaultH ow ard orreferred to Howard in a derogatory m anner.

       On June 4,2017,at approxim ately 8:54 a.m ., Officer Stidham was w orking in the 172

gunpostwhen she w itnissed ,the altercation between Tannerand H ow ard. She verbally w arned

the offenders.to stop fighting. W hen they failed to do so,Stidham activated a warning buzzer.
The inm ates continued fighting, Stidham dispersed one OC round2 from the 40M M single

launcher at the inm ates' low er extrem ities. Still,the inm ates continued struggling w ith each

othyr. Stidham gave another verbal w arning, w ith no response from the inm ates, and then

dispersed a second OC round from the 40M M single launcher,(Cdirected atthe offenders'low er

extremities.''M em.Supp.Mot.Summ.J.Ex.2,Stidham Aff.!4,ECFNo.24-2.A K-9officer

       2 ThestlbstemcereferredtohereasGKOC''isachem icalagentsim ilartowhatiscom monlyknownaspepper
sprayormaceandinitates.aperson'seyes,throat,andnose.See,e.c.,Pàrkv.Shiflett.250F.3d243,849(4thCir,
2001)(describingthephysiologicaleffectsofOC spray).

                                                4
also entered the pod atthispointand approached the tighting inm ates.3 Tannerand H ow ard then

separated and com plied w ith officers'ordersby lying dow n on the tloor.

          A fterthe altercation between H ow ard and Tanneron June 4,2017,a nurse who exam ined

H ow ard observed a sm allscratch on the back of his neck w ith no bleeding and an area on his

rightcalfw here the skin w as broken. The nurse cleaned both areas and applied triple antibiotic
  i   .

ointm ent. A doctor checked Howard's w ounds on June 7, 2017, and noted that both w ere

healing. Several days later, an infection developed in the calf w ound, for w hich H oward

received antibiotic m edication,wound care in the m edicalunitforthree days,and follow up care

fortwo m ore w eeks.

          C. Pending M otions

          D efendantsA rtrip,Fannin,and Elam have filed a m otion to dism iss. Defendants Sw iney

and Stallard have filed a motion for summary judgment.4 Howard has responded to the
defendants'm otions,m aking them ripefordisposition.

                                             11.D ISCUSSION

                                         A . StandardsofReview

          A m otion to dism iss tests the legalsufficiency of a com plaint. See,e.g.,BellAtl.Com .

v.Twombly,553U.S.544,553-63 (2007). dGl-l-jhecomplaintmustbedismissed ifitdoesnot
allege enough factsto state a claim to reliefthatisplausible on itsface.'' G iarratano v.Johnson.

521'F.3d298,302(4thCir.2008)(internalquotation marksandcitationomitted).Inconducting
its review ,a courtm ustview the facts in the lightm ostfavorable to the plaintiff,butStneed not

          3 TheK-9 officer'sapproachappearsin thevideo footagesubm ittedinsupportofthedefendants'm otion.

          4 Howard'sso-calledmotionforsummaryjudgmentmovesforajudgmentthatHowardwasnotGghting
voluntarily with Tannerwhen Stidham fired the OC roundsathim . SeeP1.'sM ot.Sum m.J.,ECF N o.27. This
issueisnotaseparateclaim onwhichHowardcouldbeentitledtosummaryjudgment,norisitamaterialelementof
hisEighth.
         Am endmentclaim s. M oreover,the partiesdo notdisagree on thispoint. Accordingly,the courtw ill
deny ttzismotion,butwillconsiderthepleading'scontentsand attachedexhibitsaspartofHoward'sresponseto the
defendants'motions.                                                                         '
acceptastrueunwarranted inferences,unreasonableconclusions,orarguments.'' 1d.(internal
quosationmarksandcitationomitted). EElléegalconclusions,elementsofacauseofaction,and
bareassertionsdevoiéoffurtherfactualenhancementfailtoconstitutewell-pledfacts''however,
and thus,need not be taken as true. Nem et chevrolet.Ltd.V .Conw m eraffairs.com .lnc..591

F.3d250,255(4thCir.2009).
       Arïaward ofsummaryjudgmentisappropriate (dif4he movantshowsthatthere isno
genuinedisputeasto any materialfactand the movantisentitled tojudgmentasamatterof
law-''Fed.R.Civ.P.56(a). Fora party'sevidenceto raisea genuine issue ofmaterialfact
sufficientto avoid summaryjudgment,itmustbeEEsuch thatareasonablejury could return a
verdictforthenon-movingparty.''Anderson v.LibertyLobby.Inc.,477U.S.242,248(1986).
ln m aking this determ ination, Ssthe court is reqùired to view the facts and draw reasonable

inferences in a lightm ostfavorable to the nonm oving party.'' Shaw v.Stroud,13 F.3d 791,798

(4thCir.1994).
                                    B. Failure to Protect.

       The Eighth A m endm ent's prohibition against crueland unusualpunishm ent im poses on

prison offkials an ççobligatlion) to take reasonable measures to guarantee inmate safety,''
speciically,tdto protectprisoners from violence atthe hands of otherprisoners.'' M akdessiv.

Fields,789F.3d 126,132 (4thCir.2015).A prisonerallegingthatprisonoffcialshavefailedto
keep him reasonablf safe from another inmate must show that (i) objectively,he was
incarceratedunderconditionsposing asubstantialriskofserioushal'm,and (ii)subjectively,the
official had a <<suffkiently culpable state of m ind to be held liable,''namely, <fdeliberate

indii-
     ference''towardthesubstantialrisk ofseriousharm. 1d.at133. $$(A1noftkial'sfailureto
alleviate a significant risk that he should have perceived but did not,'' cannot constitute


                                             6
(sinfliction ofpunishment-'' Farmerv.Brennan,511U.S.825,838 (1994). Specitically,Etthe
offkialmustbothbeawareoffactsfrom whichtheinferencecouldbedrawnthatasubstantial
risk ofseriousharm exists,and he m ustalso draw the inferencek'' ld.at837.

       The courtfndsmaterialfactsin disputethatpreclude summaryjudgment. Howard's
evidence isthathe and 'rannertold Swiney and Stallard on A pril10,2017,thatthey did notwant

to be cellm ates.Howard flled requestfol'm saddressed to these defendants and A ssistantW arden

A rtrip,giving reasons thathe and Tanner were not compatible and asking them to m ove him

aw ay ftom Tanner. Howard also says he suffered a deep w ound to his neck from Tanner's

attack. Taking the evidence in the lightm ost favorable to H oward,the courtconcludes that a

reasonable fact fnder could be persuaded thatthese defendants lcnew before June 4,2017,that

housing H ow ard in the sam e cell with Tanner posed an excessive risk of serious harm to

Howard,and failed to respond reasonably to thatrisk.

       The defendants' evidence directly disputes H ow ard's account. Stallard and Sw iney

presentthe fonus the inm ates signed agreeing to be cellm ates and deny thatthey w ere coerced

into doing so. The ofûcers also state thatthey never received any com plaints from Tanner or

H ow ard about being cell m ates, and they present m edical records indicating that H ow ard

suffered only a scratch to his neck from Tannçr's attem pt on his life. From this evidence, a

reasonable fact snder could determ ine that the defendants did not know of, or respond

unreasonably to,any excessive risk ofharm Tannerposed to H oward ashis cellm ate.

       Basedonthematerialdisputesbetweentheparties'evidence(whatthe'defendantsknew
and when and theextentoftheinjuryTanner'sattack caused),thecourtwilldeny theparties'
motion forsummaryjudgmentastoHoward'sEighth AmendmentclaimsagainstStallard and
Sw iney in their individualcapacities forfailure to protecthim from Tanner. The courtwillalso
deny Artrip's m otion to dism iss as to the claim that before the assault, Artrip knew from

HoFard's inm ate requestto be moved thatTannerpresented a risk ofharm and failed to alleviate
it.5

        The court will grant the m otion to dism iss as to Howard's claim s that any of the

defendants' policies, Fannin's alleged investigative shortcom ings, or training or supervision

practicesby him ,Artrip,orElam played any role in causinc the alleged failureto protectH ow ard

from Tanher. N o officialcan be held vicariously liable for actions ofhis or her subordinates

undirthetheory ofresoondeatsuperior. ld.
                                       'Theplaintiffmuststatefactsshowingthat:(1)the
supervisor knew that his subordinates w ere engaged in conduct that posed a ççpervasive ahd

unreasonablerisk ofconstitutionalinjur/';(2)thesupervisor'sresponsetothisknowledgewas
so inadequate as to show çldeliberate indifference or tacit guthorization''ofthe risky practices;

and(3)therewasanGtaftsrmativecausallinkbetweenthesupervisor'sinactionandtheparticular
constitutionalinjury''theplaintiffsuffered.Shaw v.Stroud,13F.3d791,799(4thCir.1994).
       H ow ard m akes no such show ing. A tthe m ost,he m akesconclusory assertionsoffailure

to train orfailureto supervise. To survive a m otion to dism iss,the com plaintm ustprovide m ore

than (slabels and conclusions'' or tdnaked assertions devoid of further factual enhancem ent''

Ashcroftv.Igbal,556U.S.662,678 (2009). Thecourtis(Cnotboundto acceptastruealegal
conclusion couched as a factualallegation.'' l(
                                              .
                                              la Howard states no facts aboutprior events
putting these defendants on notice thatpolicies,training,orsupervision w ere detk ientregarding


       5 H oward cannotprevailin any claim against the defendants in their official capacities for monetary
damages,becausesuchreliefisnotavailableunderj 1983.SeeW illv.M ichicanDeo'tofStatePolice,491U.S.58
(1929).Therefore,thecourtwillgrantthedefendants'motionsastosuchclaims. Moreover,becauseHowardis
now konfinedatWallensRidgeStatePrison,thesedèfendantshavenoauthoritytogranthim theinjunctivereliefhe
sought atransferoutofthewesternregionofVirginia. SeeRendelmanv.Rouse,569F.3d 182,186(4th Cir.
2009)(6(gA)s a generalrule,a prisoner's transfer orrelease from a particularprison moots his claims for
injunctive...reliefwithrespecttohisincarcerationthere.n).Thecourtwilldismisshisclaimsforinjunctiverelief
asmoot.


                                                   8
cellm ate assignm ents. A ccordingly,the courtw illgrantthe motion to dism iss as to How ard's

attempted supervisory liability claim son these issuesagainstA rtrip,Fannin,and Elam .

                                       C. Excessive Force

       The Eighth A m endm ent does not prohibit all applications of force or infliction of pain

againstprisoners. United Statesv.Gore,592 F.3d 489,494 (4th Cir.2010). tigolnly the
unnecessary and w anton infliction of pain'' rises to the level of a constitutional violation.

Whitley v.Albers,475 U.S.312,319 (1986). In analyzing an Eighth Amendmentclaim of
excéssiveforce,thecourtconductsanobjectiveinquiry- whetherGitheallegedwrongdoingwas
                             .                  .e


objectively harmfulenough to establish a constitutionalviolation,''and a subjective inquiry
whether a specific prison oficialSsacted w ith a sufficiently culpable state ofm ind.'' H udson v.

M cMillian,503U.S.1,8(1992).
       The objective component focuses on'tlthe nature of the force,'' which must be
çEnontrivialr''W ilkinsv.Gaddv,559U.S.34,39(2010),andcanbemetby çsthepainitself,''even
                                                               '
                                                         o
iftheprisonerhasno'
                  enduringinjury.''Williamsv.Beqlamin,77F.3d756,762(4thCir.1996).
lnaddressingthesubjectivecomponent,thecourtmustdetenuineSdwhetherforcewasappliedin
a gpod-faith effortto m aintain or restore discipline, or m aliciously and sadistically to cause

harm.'' Hudson,503 U.S.at5. Factorsthe courtmay c'onsider include (1)the need for
application offorce,(2)therelationshipbetweentheneedandtheamountofforcethatwasused,
(3)theextentoftheinjury,(4)thethreatreasonablyperceivedbytheresponsibleofficialbased
onthefactslcnowntoher,and(5)anyeffortsmadetotempertheseverityofaförcefulresponse.
W hitlev, 475 U .S. at 321. W hile the courtm ust afford deference to prison adm inistrators'

Gtdiscretion''regarding necessary m easuresto m aintain security,thatdiscretion çtdoes notinsulate

from review actions taken in bad faith and for no legitim ate purpose-'' ld.at 322. lf (sthe


                                                9
evidence,view ed in the lightm ostfavorable to the plaintiff,w illsupporta reliable inference of

wantonness in the intliction ofpain,''and itpresents a factualissue as to w hetherthe force w as

nontrivial,the case m ustgo to trial. 1d.

        Taking the evidence in the light m ost favorable to How ard, the court snds m aterial

disputes offacton w hich How ard m ightconvince a reasonable factfinderthatStidham 's action

w as nota good faith effortto restore order. H ow ard'sevidence isthathe w as clearly the inm ate

being attacked and responded by trying to control,notharm ,Tanner;thattwo spraysofOC spray

had'already been adm inistered to the inm ates w hen Stidham unnecessarily fred the additional

OC rounds;anb thatStidham aimed atHoward,the nonaggressor,with more than nontrivial

force,causing aseriousinjurytohisleg. Stidham may beabletopersuadethefactfinderthat
w hen she saw the inm ates struggling,she was not able to distinguish the aggressor from the

defender,thatshe attem pted verbalorders and a w arning buzzer before firing,and thatshe used

her fireal'm only w ith the intentto restore order and notto harm H ow ard. The evidence before

the courq however,including the footage,does notpreclude a finding in Howard's favor on

excessiveforce. Accordingly,thecourtwilldeny summaryjudgmentastohisexcessiveclaim
againstStidham in herindividualcapacity.6

       ThecourtcannotflndthatHoward hasstatedany j1983 claim againstotherdefendants
related to Stidham 's use of the OC rounds. H e cannot build claim s that supervisory officers

im plem ented faulty policies on use of force, or poorly trained or supervised em ployees by

m erely stating thatthey did so. lgbal.556 U .S.at 678. H is factual allegations and exhibits

sim ply do notsupporta plausible claim ofsupervisory liability for Stidham 'sactions. Shaw ,l3,

        6Thematerialdisputesthatprecludesummaryjudgmentonthemeritsoftheexcessiveforceclaim arealso
fataltothedefendant'sargumentforsummaryjudgmentonthegroundofqualifiedimmunity. SeeBuonocorev.
Harris,65F.3d347,359(4thCir.1995)(holdingthatwhenresolutionofqualifiedimmunityquestionandcmseitself
bothdependuponadeterminationofwhatactuallyhappened,summaryjudgmentongroundgofqualifiedimmunity
isnotproper).
                                               10
F.3d at 799. A t the m ost, he dem onstrates that in response to his grievance appeals about

Stidham 's actions,A rtrip and Elam did notreach the outcom e he desired. These after-the-fact

rulings played no role, how ever, in the alleged constitutional violation- stidham 's use of

excessive force.

       Howard's allegations ofconspiracy m ustalso be dism issed. Stating a conspiracy claim

requires allegations of facts that, if proven, reasonably lead to the inference that pup orted

conspiratorssharedthesame objectiveto try to tsaccomplish a common and unlawfulplan''to
violatetheplaintiffsfederalrights. Hinklev.City ofClarksbum,81F.3d 416,421(4th Cir.
1996).ddllllankspeculation and conjecture''orconclusorylabelingofthedefendants'actionsas
a.ççconspiracy''as How ard has done here cannot state an actionable claim . Id.at 422. Finally,

Howardhasnoclaim actionableunderj1983regardinghisallegationsthatthedefendantsfailed
tofollow prisonprocedures.Ricciov.Cty.ofFairfax,907F.2d 1459,1469(4thCir.1990)($d1f
state law grants m ore proceduralrights than the Constim tion would otherwise require,a state's

failuretoabidebythatlaw isnotafederaldueprocessissue.').
       Forthereasonsstated,thecourtwilldenythedefendants'motionforsummaryjudgment
as to the excessive force claim against Stidham in herindividualcapacity. The courtwillg'rant

theirmotionsastoa11otherclaimsrelated tothatalleged useofforce.

                                      D . Investigation

       How ard's separate claim against Fannin for the investigation of the use of force by

Stidham m ust be dism issed. H ow ard has no constitutional right to have Tanner crim inally

prosecuted for the assault or to have Stidham disciplined for her actions. See Linda R .S.v.

Richard D.,410 U.S.614,619 (1973) (holding that private individualdoes nothave any
constitutionalrightto,oranyjudiciallycognizableinterestin,theprosecutionornon-prosecution
of anoier pemon);Leeke v.Timmermnn.454 U.S.83,86-87 (1981) (holding that South
Carollns lnmstes allegedly beaten by prison guardshad nojudlcially cognizable interestin
havingloseguardscrlmlnnllyprosecuted).ThecourtwillrantFsnnin'smotiontodlsM ssas
* thlnclnim

                                    HI. CONCLUSION

      Forthereasonsstatc thecourtwilldenythedefendanà'motionsastotheclm'm agsinqt
Swlney,Stallardyand Artn'p in theirindlvidualcapacities for falllng to protectHoward. The

courtw111also deny themofon fors          Judgmentastotheexcessiveforcecblm against
Stldham in herindividualcapacity. The COM willgrantthedefendnnts'motionsasto a11other

clalm
    'Kand willalso deny Howard'smouon fors           Judn ent. An appropdateorderwill
issuethisday.
       EN'IER:n lsl       day ofFebr- ,2019.


                                                SeniorUnited StatesDisM ctJudge




                                           12
